Citation Nr: 1311683	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-02 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to increased initial disability ratings for service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to January 17, 2010, for total disability benefits due to individual unemployability resulting from service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Ralph J. Branch, Attorney


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.  Service in Vietnam and award of the Bronze Star Medal are evidenced in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.  In October 2008, the RO granted service connection for PTSD; by way of a January 2010 VA Form 9, the Veteran perfected an appeal of the initial rating.  In June 2010, the RO granted entitlement to TDIU; by way of a May 2012 VA Form 9, the Veteran perfected an appeal of the effective date of that grant.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran, through his attorney, submitted a VA-Form 9 substantive appeal dated in January 2010 in his claim for increased disability ratings for his service-connected PTSD.  The VA-Form 9 indicates that the Veteran seeks a video conference hearing on the issue.  As one was not provided, the Board remands the claim for scheduling of a video conference hearing.  

The Veteran's May 2012 VA-Form 9 substantive appeal for TDIU did not indicate that a hearing was desired; however, because the TDIU claim is inextricably intertwined with the PTSD increased disability ratings claim, it should be adjudicated after a decision on PTSD ratings is made.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a video conference hearing before a Veterans Law Judge.

2.  Following completion of the hearing, return the Veteran's VA claims folder to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



